DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive. 
Applicants amendments are not sufficient to overcome the broadest reasonable interpretation of Tsai et al. (US 20210305226 A1)
Applicant argues that the method of forming the invention of Tsai is “pick and place” rather than forming the system using reconstituted wafers. Specifically, “Thus, it appears in Tsai, structures are entirely built on the carrier and then released from the carrier to be placed on a substrate. Accordingly, Tsai does not disclose, recognized, or suggest using a carrier to pick and transport components, e.g., chips, from multiple different substrates, e.g., wafers or panels, as would be necessary when using components/dies, especially groups of components, from different vendors to build packages on a separate reconstituted wafer/panel. “ 
The applicant is correct. However, independent claim 1 is directed to a product (an electronic system). Arguments regarding the method of making a product does not overcome the cited art. Therefore the rejection of the claims using the Tsai reference stands. 
Also,  the amended claim language of claims 24-29 constitutes product by process because the claims claim a process without further limiting the claimed structure of the independent claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, and 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 20210305226 A1; Tsai).
Regarding claim 1, Tsai discloses an electronic system comprising: a redistribution layer (RDL) (Fig. 3E, 220; ¶105), the RDL having one or more RDL top external contacts (Fig. 3E, 204; ¶102) on a RDL top surface, one or more RDL bottom external contacts (Fig. 3E, 219; ¶103) on a RDL bottom surface, one or more RDL singulation edges (outermost edges), and one or more fanout connections (Fig. 3E, 215/217; ¶102) in the RDL, the fanout connections connecting one or more of the RDL top external contacts to one or more of the RDL bottom external contacts; 
one or more die stacks (Fig. 3E, S1; ¶94, 54 a plurality of singulated semiconductor structures), each die stack comprising: one or more Through Silicon Via (TSV) dies (Fig. 3E, 112 mislabeled 121/150d; ¶105,106), the TSV dies having one or more TSV top external contacts (Fig. 3E, P4 not labeled in this figure; ¶38) on a TSV top surface, one or more TSV bottom external contacts (Fig. 3E,106 not labeled in this figure; ¶13) on a TSV bottom surface, one or more TSV die sides, and one or more TSV internal connections (Fig. 3E, 109; ¶20) connecting to one or more of the TSV top external contacts and one or more of the TSV bottom external contacts, the TSV dies disposed on the RDL and one or more of the TSV bottom external contacts physically and electrically connected to a corresponding RDL top external contact (Fig. 3E, 204; ¶102): a die (Fig. 3E, 115c; ¶106) having a die top surface, one or more die bottom external contacts (Fig. 3E,145; ¶46) on a die bottom surface, one or more die sides,
 and one or more die circuitries (logic) within the die, the die (Fig. 3E, 115c; ¶106) disposed on a top TSV die (Fig. 3E, 150d; ¶106), the top TSV die being the TSV die disposed on a stack of one or more TSV dies (Fig. 3E, 112 mislabeled 121/150d; ¶105,106) and abutting the die, and one or more of the die bottom external contacts (Fig. 3E,145; ¶46) physically and electrically connected to a corresponding TSV top external contact (Fig. 3E,139; ¶46) of a top TSV die on which the die is disposed; one or more part groupings (Fig. 3E, at least one of a plurality of S1; ¶94, 54) disposed on the RDL, each of the pail groupings having a singulated section of a source wafer, one or more heterogeneous parts, a pattern, and an orientation, the pattern and orientation determined by a placement of the part grouping on the source wafer;
and a dielectric or epoxy layer (Fig. 3E, 212; ¶99) disposed on the RDL top surface and surrounding and attached to all the TSV die sides, one or more of the part groupings, and all the die sides.
	Regarding claim 2, Tsai discloses a system, as in Claim 1, further comprising one or more adjacent die stacks (Fig. 3E, 200; ¶96) disposed on the RDL (Fig. 3E, 220; ¶105) side by side with the die stack (Fig. 3E, S1; ¶94) and surrounded by and attached to the dielectric layer (Fig. 3E, 212; ¶99).
Regarding claim 3, Tsai discloses a system, as in Claim 1, further comprising one or more components (Fig. 3E, 122; ¶26) disposed on the RDL (Fig. 3E, 220; ¶105).
	Regarding claim 4, Tsai discloses a system, as in Claim 1, further comprising one or more interposers (Fig. 3E, 132; ¶35) disposed as follows: between two TSV dies (Fig. 3E, 112 mislabeled 121/150d; ¶105,106) in a first die stack, between a TSV die (Fig. 3E, 112 mislabeled 121; ¶105) and a die (Fig. 3E, 150c; ¶106) in a first die stack within the dielectric layer (Fig. 3E, 212; ¶99), between the RDL (Fig. 3E, 220; ¶105) and a TSV die (Fig. 3E, 150d; ¶106) within the dielectric layer (Fig. 3E, 212; ¶99), between the RDL (Fig. 3E, 220; ¶105) and a die (Fig. 3E, 150c; ¶106) within the dielectric layer (Fig. 3E, 212; ¶99), connecting (Fig. 3E, by RDL 122; ¶26) a first TSV die (Fig. 3E, 112 mislabeled 121; ¶105) and in a first die stack (Fig. 3E, S1; ¶94) and an adjacent TSV die (Fig. 3E, 200; ¶96) in an adjacent die stack within the dielectric layer (Fig. 3E, 212; ¶99), connecting (through 220) a first die in a first die stack with an adjacent TSV in an adjacent die stack within the dielectric layer, connecting a first die and an adjacent die within the dielectric layer, and connecting a first die stack and an adjacent die.
Tsai discloses that dielectric layer 212 may be the same material as 158 which is the same material as 115 (epoxy) (¶99, 51, ¶23). Therefore layer 212 is used to teach epoxy.
Regarding claim 5, Tsai discloses a system, as in Claim 4, where one or more of the interposers (Fig. 3E, 132; ¶35) is one or more of the following: a silicon bridge, an organic bridge (polymer; ¶36), a ceramic bridge, and a glass bridge.
	Regarding claim 6, Tsai discloses a system, as in Claim 4, where one or more tests circuits (¶9) are in one or more of the following locations: one or more of the dies, one or more of the TSV dies (Fig. 3E, 150d; ¶106), one or more of the interposers, one or more of the adjacent TSV dies, one or more adjacent dies, and one or more handlers.
Regarding claim 8, Tsai discloses a system, as in Claim 1, where a die first handler (Fig. 3E, 230; ¶108) is attached to the die top surface or die bottom surface (bottom).
	Regarding claim 9, Tsai discloses a system, as in Claim 1, where a RDL first handler (Fig. 3E, 230; ¶108) is attached to one or more of the following: a dielectric RDL, a silicon interposer, an organic interposer, a glass interposer, a ceramic interposer, an alternate packaging material (Fig. 3E, 222; ¶104).
Regarding claim 21, Tsai discloses the electronic system, as in Claim 1, further comprising one or more components (Fig. 3E, microbumps 155; ¶104) disposed on the RDL (Fig. 3E, 220; ¶96), where one or more of the components is from a different vendor source.
A components vendor source does not convey any structural limitations on the system. Component is a broad term that can mean any part of the system on the RDL.
Regarding claim 22, Tsai discloses the electronic system, as in Claim 1, further comprising one or more heterogenous parts (Fig. 3E, 200 SoC; ¶95-96 SoC is a heterogenous part) adjacent to the RDL (Fig. 3E, 220; ¶96), the parts also being surrounded by the dielectric layer (Fig. 3E, 212 keeps parts and dies strongly connected; ¶99) that also covers the parts and connects the parts to the RDL.
Regarding claim 23, Tsai discloses the he electronic system, as in claim 22, where one or more of the heterogenous parts (Fig. 3E, 200 SoC; ¶95-96) is singulated.
Singulation is process of making parts which does no add structural changes to the parts. Therefore, the presence of process limitations, on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113
Regarding claim 24, Tsai discloses the he electronic system, as in claim 1, where the heterogenous parts (Fig. 3E, 200 SoC; ¶95-96) are from the same source.
The source of the parts does not limit the claimed structure. Bringing parts from a source is a process. Therefore, the presence of process limitations, on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113

Regarding claim 25, Tsai discloses the electronic system, as in claim 1, where one or more TSV dies is from a different source. 
The source of dies does not limit the claimed structure. Bringing dies from a source is a process. Therefore, the presence of process limitations, on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113
Regarding claim 26, Tsai discloses the he electronic system, as in Claim 1, where the part grouping (Fig. 3E, at least one of a plurality of S1; ¶94, 54) is a first plurality of first identical parts from a same source
The source of parts does not limit the claimed structure. Bringing parts from a source is a process. Therefore, the presence of process limitations, on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113
Regarding claim 27, Tsai discloses the he electronic system, as in Claim 26, where the part grouping (Fig. 3E, at least one of a plurality of S1; ¶94, 54) further comprises a second plurality of second identical parts (Fig. 3E, 150a-150d; ¶39) from a second source.
Bringing parts from a source is a process which does not add structural changes to the parts. Therefore, the presence of process limitations, on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113
Regarding claim 28, Tsai discloses the he electronic system, as in Claim 1, where one or more of the part groupings (Fig. 3E, at least one of a plurality of S1; ¶94, 54)  is reconstituted on a reconstitution wafer or a reconstitution panel (Fig. 3E, 230; ¶108-109).
Regarding claim 29, Tsai discloses the he electronic system, as in Claim 1, where the heterogenous parts  (Fig. 3E, 200 SoC; ¶95-96) include one or more of the following: wafers, dies, chips, chiplets, redistribution layer(s) (RDL), dielectric layers, dielectric through via ([)TV) arrays, semiconductors, semiconductor packages, interposers, bridges, components, capacitors, light emitting diodes (LEDs), and vertical-cavity surface- emitting lasers (NTC SELs).
Regarding claim 30, Tsai discloses the he electronic system, as in Claim 1, used in one or more of the following: an artificial intelligence (Al) systems and heterogeneous integration applications.
Using the claimed system in an artificial system or heterogenous integration application does not change the structure of the claimed system. Accordingly, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114 II
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20210305226 A1; Tsai) in view of England et al. (US 20140353815 A1; England).
Regarding claim 7, Tsai discloses a system, as in Claim 1, but is silent on where a heat dissipation device is disposed on the die top surface of the die.
	England discloses forming a heat dissipation device (Fig. 1K, 138; ¶37) on a top surface of a die stack. (Fig. 1K, 130; ¶37) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the heat dissipation device of England for providing a heat sink.
	Regarding claim 10, Tsai discloses a system, as in Claim 1, where the die and TSV die have a thickness less than 800 micrometers (um) and less than 30 um to 200 um, respectively.
England shows a plurality of TSV dies (Fig. 1F, 110a; ¶23) having a thickness less than 200 um (50 .mu.m thickness). 
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have die (TSV die) and TSV die with a thickness less than 800 micrometers (um) and less than 30 um to 200 um for forming high density packages.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816